MEMORANDUM OF DECISION
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield. Docket No. 32155.
  Richard W. Lynch,          Defense Counsel, for Petitioner Robert Lacobelle,          Assistant State's Attorney, CT Page 2658 for the State.
BY THE DIVISION
After trial by jury petitioner was convicted of Aggravated Sexual Assault with a deadly weapon in violation of Conn. Gen. Stat.53a-70a(a); Sexual Assault in the third degree in violation of Conn. Gen. Stat. 53a-72a(a)(1)(B); unlawful Restraint in violation of Conn. Gen. Stat. 53a-95 (a) and Attempted Sexual Assault in the first degree in violation of Conn. Gen. Stat. 553a-49 and 53a-70. A net total sentence of fifteen years execution suspended after ten years with five years probation was imposed and special conditions for probation were set.
At the time of hearing, after consulting with his attorney, petitioner waived his right to have his petition heard by a three judge panel and agreed to proceed with two judges present.
The evidence indicates that a couple were parked in a secluded area at about 2:00 a.m. when they were confronted by petitioner who brandished a pistol and a knife. He forced the female victim to perform fellatio on him, at times with a knife next to her throat and he attempted to force the male victim to do the same.
At the hearing on this petition the attorney for the petitioner stressed the background of his client. In high school petitioner was a scholar athlete graduating in the top 10% of his class. He was granted a scholarship to St. Lawrence University where he played football and baseball while maintaining a high academic average. After graduation he remained employed and was active in his community.
While at the university he became involved with drugs and alcohol. Petitioner stressed that he was sorry for the offenses and the effect on the victims. He and his attorney both requested that this division suspend a portion of the sentence so that with treatment, he can again become a productive member of society.
Petitioner has no serious criminal record but he stands convicted of serious brutal crimes which have had a profound effect at least on the female victim. At sentencing the female victim expressed fear while petitioner was in the community.
The court has a duty to impose sentences which protect society from crimes such as petitioner has committed. The sentencing judge stated that he gave a great deal of thought to an appropriate sentence here. CT Page 2659
The sentences imposed on the principal charges were well under the maximum. Although there were two victims the sentences were imposed so as to run concurrent with each other.
Considering all factors it cannot be found that the sentence imposed here was unduly harsh, disproportionate or inappropriate.
Sentence affirmed.
PURTILL, JUDGE KLACZAK, JUDGE
Purtill, J., and Klaczak, J., participated in this decision.